PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
PORTAL CRANE PARTS LTD.
Application No. 16/485,387
Filed: 12 Aug 2019
For: ELECTROMECHANICAL STORM BRAKE ACTUATOR
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On December 8, 2021, a non-final Office action was mailed, setting a three (3) month shortened statutory period for reply. On June 8, 2022, an amendment was filed, accompanied by a three (3) month extension of time. On June 13, 2022, a Notice of Abandonment was mailed, stating no reply had been filed.
 
The application file

A reply was filed June 8, 2022, with a three (3) month extension of time. As this date was within the extendable period for reply to the non-final Office action mailed December 8, 2021, and was accompanied by a petition and payment of the fee for a three (3) month extension of time, the reply was timely filed.

Analysis and conclusion

As the reply filed June 8, 2022, was timely filed in response to the Office action mailed December 8, 2021, the application did not become abandoned. Therefore, there is no abandonment in fact.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 3657 for further processing in due course.
 

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET